Citation Nr: 1235271	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's claim was remanded by the Board in July 2010 and January 2012.



FINDINGS OF FACT

1.  The Veteran's pre-existing low back disorder was not aggravated by service.  

2.  The Veteran currently has minimal degenerative disc disease of the lumbar spine which is not causing him any symptoms, and VA examiners have attributed the Veteran's complaints of back pain to a left hip disability.

3.  The Veteran has no current lumbar spine disability, or other low back disability, that is related to service.



CONCLUSION OF LAW

The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In March 2006, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Another letter dated in March 2006 advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records, private medical records, and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  VA medical opinions have been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  There is no indication that there is any additional obtainable relevant evidence to be obtained by either VA or the Veteran.  The Board therefore determines that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease process diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases such as arthritis may be presumed to have been incurred during service if they become disabling to a compensable degree of 10 percent or more within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.  

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  8 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306. 

History 

On the Veteran's January 1965 Report of Medical Examination at entrance it was noted that he had a "mild spasm-[left] lumbar paraspinal muscles with Rx."  

A September 1966 orthopedic clinic note indicates that the Veteran had been unable to train.  Additional physical findings were a left sided dorsal scoliosis and razoring of the left upper rib cage.  The examiner noted that it appeared that the Veteran could not train in an infantry M.O.S., and he stated that a permanent profile, with M.O.S. change, was in order.

On October 12, 1966, the Veteran complained of low back pain for several years.  Physical examination demonstrated increased lumbar lordosis, good range of motion, some paraspinal muscle spasms.  Straight leg raising was negative at 80 degrees, and x-rays were negative.  Impression was unstable lumbosacral spine with poor mechanics.  On October 14, 1966, the Veteran was sent to physical therapy for instructions in William's exercises for the low back.  On October 19, 1966, the Veteran reported a history of "kneeing" in back in 1962 in a football game and that since then, he had back pain associated with just about everything.  The Veteran reported that he had pain even with pressure on the skin over the left low back.  He stated that he felt weak and that during the low crawl he could feel something popping.  The Veteran denied radiation of pain into the legs.  Physical examination demonstrated good range of motion of the back with point tenderness over the insertion of the left erector spinae muscle.  Impression was residual muscle pain.

On November 1, 1966, the Veteran stated that he had been going to orthopedics and that they had had him on light duty because of back problems.  On November 3, 1966, the Veteran complained of having trouble with his back and being unable to stand, lift, and march without pain.  On November 17, 1966, the Veteran stated that his back was still painful.  Physical examination demonstrated some tenderness left of the lumbosacral spine.  Pain medication was prescribed.

On November 30, 1966, the Veteran reported that he had not been doing any training because of back pain.  X-rays were negative.  A series of seven injections were prescribed.  The first injection to the left paraspinous muscle occurred in December 1966. 

In February 1967, the Veteran stated that he felt that his back was more painful since he started "spinal taps."  Later in February 1967 the Veteran reported some back pain and said that his back was worse since the injections.  The provider noted no more paravertebral muscle injections.

In April 1967, the Veteran complained of recurrent pain beginning along cleft post iliac crest with certain movements.  The Veteran reported being hit with a knee in 1962 in high school football.  It was noted that the Veteran had been examined several times and that no diagnosis had been given.  Examination was unremarkable, except pain.

Orthopedic Clinic Consultation Report dated May 4, 1967, states, 

This is really quite a problem.  This man came on active duty in August 1966 and was placed on light duty during the second or third week and apparently has virtually been non-trainable ever since.  In Feb. 1967 at Fort Polk he was given a permanent profile with duty restrictions including no strenuous activity.  All of this has been based on the rather nebulous complaint of low back pain secondary to a football injury incurred in 1962.  In between the injury in 1962 and active duty in 1966 this EM worked as a longshoreman and his muscle build is certainly consistent with this type of vigorous physical activity.  Actually no diagnosis has ever really been established except for mild degree of scoliosis and increased lumbar lordosis which really is not related to the area of pain that the patient complains of which is over his left iliac crest.  He now wants to see a specialist to find out what is wrong with his back and feels that a chiropractor would be best qualified to tell him.

I think the fundamental problem at this time is just what can be expected from this man in the way of duty.  He certainly has had about every type of therapy available and is on a profile which excludes any activity so I certainly can't offer any suggestions for Rx when I can't believe that a 1962 injury could produce symptoms in 1967 in the face of such excellent muscle strength and full ROM of the spine.

On May 5, 1967, the Veteran complained that he had a problem sleeping due to an old back injury.  The examiner did not think that the Veteran's back trouble was significant.  On May 17, 1967, the Veteran complained of low back pain for five years.  Physical examination demonstrated slight scoliosis and lumbar lordosis, pain over the left paravertebral area above "post-sup" iliac crest, no CVA tenderness, full range of motion, flexion without difficulty, and negative straight leg raising test.  The examiner indicated that the Veteran had back pain of questionable etiology and that such should cause little disability.

On June 3, 1967, the Veteran reported back pain and depressive symptoms.  On June 6, 1967, he stated that the left side of his mid back "catches" causing pain.  On June 13, 1967, the Veteran complained of low back pain.  On June 20, 1967, the Veteran presented with complaints of pain under the twelfth rib on the left side.  On June 27, 1967, the Veteran reported pain in left side but stated that he had been feeling better and sleeping better.  X-rays taken on June 30, 1967, were negative. 

On July 7, 1967, the Veteran reported left flank pain.  On July 22, 1967, a provider noted that in view of the Veteran's chronic complaint of left CVA and back pain, he should be provided a cystoscopy with left retrograde pyelogram. 

On the Report of Medical Examination dated in May 1968, the Veteran's spine was evaluated as abnormal, and the summary of defects and diagnoses noted curvature of spine and recurrent low back pain at L3.  The examiner recommended no excessive bending, no heavy lifting, and no strenuous activity.  The physician's summary noted back pain and chronic back strain.

On VA examination in February 2008 the examiner opined that the Veteran sustained no significant problems while he was in the military service that indicated he had a pathological back condition.  The examiner noted that there was no evidence that the Veteran had any continuance of his back pain after he got out of the military service.  The examiner stated that the Veteran's current complaint is not in reality back pain but lumbosacral triangle pain.  The examiner opined that this had nothing to do with the lumbosacral spine.  He stated that it is a pure muscle area and is usually strained with lifting from a rotational position.  There was no indication of chronicity of this type of problem for any reason.  He opined that the Veteran currently has very minimal lumbosacral degenerative disc disease (DDD) without indication of lordosis or scoliosis.  The examiner stated that the DDD the Veteran has is so minimal that it would not be symptomatic and he had no symptoms related to it anyway.  It was his opinion that the Veteran's current minimal degenerative disc disease is asymptomatic and is not due to the complaints that he had or aggravation from military service.

An August 2010 VA examiner was of the opinion that a back disability was not aggravated by service.  The examiner noted that the Veteran consistently complained of pain in the left iliac and gluteus area throughout service, and the examinations for the back were always negative with full range of motion and full strength, with a negative straight leg raising.  He thought that the Veteran may have had a labral tear inside the left hip joint which over time produced significant osteoarthritic changes.  The August 2010 VA examiner diagnosed the Veteran as having age acquired minimal degenerative changes in the lumbar spine and opined, that such was not due to service and was not service aggravated.  The examiner stated that there is no evidence of aggravation beyond the normal progression with minimal degenerative changes of the lumbar spine consistent with his age.

On VA examination in March 2012, the Veteran reported that he became a firefighter after military service.  He stated that his back hurt until he ascended to a supervisor position after nine years.  He was a firefighter for 37 years.  Examination revealed the Veteran to have 85 degrees of forward flexion.  The examiner noted that the Veteran had no functional loss or functional impairment of the thoracolumbar spine.  He had no guarding or muscle spasm of the thoracolumbar spine.  Straight leg testing was negative, and the Veteran did not have any radicular pain or other signs of radiculopathy.  X-rays revealed stable degenerative disc disease and facet hypertrophy of the lumbar spine.  The Veteran had advanced degenerative changes of the left hip.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not related to service.  The examiner thought that the Veteran's significant left hip degenerative joint disease was causing the Veteran to have the wrong impression that the pain was coming from his back.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not related to the left lumbar spasm noted on entrance into service.  She stated that the presence of spasm does not lead to development of arthritis according to the medical literature.  She opined that the Veteran's current DDD of the lumbar spine did not exist prior to service.  She noted that the Veteran's complaints during service were related to increased activity in service, which was mechanical pain.  She noted that x-rays during service did not show any significant pathology.  The examiner stated that there was no evidence of any aggravation of the spine by military service.  She noted that the Veteran was fit to be a firefighter for several years and that he passed examinations which showed no residual of any chronic back condition.  The examiner opined that the Veteran's current lumbar spine DDD is unrelated to the symptoms documented during the Veteran's active duty service.  In support of her opinion she noted that the Veteran's DDD of the lumbar spine is a condition related to his age and predisposed by his genetics.  She also noted that the Veteran was fit for years after military separation when he worked as a firefighter.

Analysis

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in cases such as this, where a preexisting disorder is noted upon entry into service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

With respect to the question of aggravation during active duty, the Board notes that the service treatment records clearly establish that he complained of significant low back symptomatology during service. 

Although the record on appeal establishes that the Veteran experienced low back symptoms in service, that fact, in and of itself, is not sufficient to show that the underlying condition worsened for the purposes of determining service connection based on aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this case the Board finds that although the Veteran had back complaints on entry to service, and had many back complaints during service, he did not have a low back disability at the time that permanently increased in severity as a result of service.  Even though the Veteran was seen numerous times for back complaints, and even though there was a diagnosis of chronic back strain on discharge from service, the Board finds that the most probative evidence clearly shows that the Veteran did not experience a back disability that was permanently aggravated by service.  In particular on VA examination in February 2008 the VA examiner opined that the service treatment records did not show that the Veteran sustained any significant problems and did not indicate that the Veteran had a pathological back disability.  The Board finds that the February 2008 VA examiner's opinion is supported by the record.  The service treatment records indicate that the medical personnel consistently found that there were few objective signs of a back disability and the x-rays of the spine at that time were negative.  Also supportive of the VA examiner's opinion is the fact that the record does not reveal any medical evidence of back complaints for more than 37 years after discharge from service.  Additionally, two VA examiners have opined that the Veteran's back complaints during service were not due to the Veteran's spine or low back, but rather to a left hip disability.  The Veteran currently has severe degenerative joint disease of the left hip and in October 2011 the RO granted service connection for his left hip disability.  Based on the above, the Board finds that the Veteran's low back disability did not increase in severity during service.  Accordingly, service connection for a low back disability on the basis of aggravation of a preexisting back disability is not warranted.  

The Board recognizes that the Veteran has a current back disability, DDD of the lumbar spine.  The Veteran does not assert, and the evidence does not show, that the Veteran developed DDD of the lumbar spine within a year of discharge from service.  X-rays during service were negative for abnormalities and x-ray verification of DDD was not shown until more than more than 39 years after discharge from service, at which time it was noted to be mild in nature.  Consequently the Veteran is not entitled to service connection for DDD of the lumbar spine disability based on the presumption for chronic diseases that are noted within a year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran indicated that he continued to have back pain immediately following service, he has not asserted that he has had continuing back pain since he became a firefighter supervisor many years ago.  In light of the record showing no complaints of back pain for more than 39 years after discharge from service, in light of the Veteran not asserting that he has had back pain continuously since discharge from service, and in light of the March 2012 VA examiner's opinion that the Veteran's current back pain complaints are unrelated to the lumbar spine, the Board finds that there has not been any continuity of symptomatology with regard to the Veteran's in-service back complaints.

In this case the VA examiners have indicated that the Veteran's only current low back disability is DDD of the lumbar spine.  Additionally, the VA examiners have opined that the Veteran's current DDD of the lumbar spine is not symptomatic, and two VA medical examiners have attributed the Veteran's back complaints to a left hip disability.  Considering that three VA medical examiner have opined that the Veteran's current DDD of the lumbar spine is unrelated to service and that there are no medical opinions to the contrary, the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


